03/16/2022
           IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT JACKSON
                           Assigned on Briefs March 1, 2022

               TROY SPRINGFIELD v. STATE OF TENNESSEE

                  Appeal from the Circuit Court for Madison County
                         No. C19-274 Donald H. Allen, Judge
                      ___________________________________

                           No. W2021-00462-CCA-R3-PC
                       ___________________________________


The petitioner, Troy Springfield, appeals the denial of his post-conviction petition, arguing
the post-conviction court erred in finding he received the effective assistance of counsel.
After our review of the record, briefs, and applicable law, we affirm the denial of the
petition.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which ROBERT L. HOLLOWAY, JR.
and JOHN W. CAMPBELL, SR., JJ., joined.

J. Colin Morris, Jackson, Tennessee, for the appellant, Troy Springfield.

Herbert H. Slatery III, Attorney General and Reporter; Ronald L. Coleman, Assistant
Attorney General; Jody S. Pickens, District Attorney General; and Al Earls, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                        OPINION

                              Facts and Procedural History
I. Trial

       The petitioner was convicted of attempted voluntary manslaughter, aggravated
assault, felon in possession of a firearm, and employing a firearm during the commission
of a dangerous felony, for which he received an effective sentence of twenty years’
confinement. On direct appeal, this Court set forth the relevant facts as follows:
       The victim, Ticie Johnson, testified that [the petitioner] is her ex-
boyfriend, and they dated for approximately one year before she broke up
with him in November or December of 2014. The victim testified that
between November 2014 and February 10, 2015, [the petitioner] still called
and texted her, but she did not respond. She also saw him at work. The
victim explained that she and [the petitioner] worked for different companies,
but both were housed inside of the Kellogg factory in Jackson.

       On February 10, 2015, the victim left for work at approximately 4:30
a.m. As she was driving to work, she stopped at the stop sign on Crescent
and Park Avenues. The victim began to turn and heard “a noise hit the side
of the car on the right side in the back door[.]” The victim thought that she
ran over something. She heard another sound and then realized that someone
was shooting at her. The shot hit her back window and shattered it, but the
glass did not immediately fall out. The victim testified that she “turned on
out and another bullet hit the back window, and it still didn’t break[.]” She
ducked down, and a third bullet struck the window. The victim testified that
she looked between the seat and the door and saw [the petitioner] standing
outside in the middle of the street pointing a handgun at the back of her car.
She then sped away and drove to the Kellogg factory. The victim testified
that she thought that she was going to die when she realized [the petitioner]
was shooting at her. She heard a total of four shots.

        The victim testified that she did not drive home because her children
were there, and she did not want [the petitioner] to follow her. She called
her mother on the way to the Kellogg factory, and her mother called police.
The victim arrived at the factory and advised a security guard of the shooting.
She went inside the “guard shack” and waited for police to arrive. The victim
testified that she looked at her car after police arrived. She said: “There was
a bullet hole on the back door at the bottom and the window was out, and it
had a mark on the side where the bullet ricocheted and hit the side.” The
victim noted that the car she was driving actually belonged to her mother.
The victim paid approximately $257 to repair the window. The victim
testified that [the petitioner] arrived at the factory after police got there, and
she advised them that he was the shooter. She said that the police went over
and attempted to make contact with [the petitioner].

       On cross-examination, the victim agreed that she testified at the
preliminary hearing that she saw the “form” of a man at the time of the
shooting and that she did not see his face or the clothes that he was wearing.
The victim testified that she identified [the petitioner] as the shooter when
                                      -2-
she ducked down and looked through the window. On redirect examination,
the victim testified that she was able to identify [the petitioner] at the time of
the shooting based on his size and body shape.

       Officer Christopher Austin of the Jackson Police Department testified
that he and Officer McCrary were dispatched to the Kellogg factory at
approximately 5:00 a.m. on the morning of the shooting. Officer Austin
spoke with the victim who was “kind of distraught, kind of crying, [and]
upset.” The victim told him that she heard gunshots while on Crescent
Avenue, and she showed him the damage to her vehicle. She said that she
got out of the area as quickly as possible because she was afraid for her life.
Concerning the damage to the victim’s car, Officer Austin testified:

       First thing I saw was the back window. The back window was
       basically like a spider[ ]web effect as far as when, you – you
       know, you break something, it has a spider[ ]web. It looked
       like the point that it was about to break. And there was a point,
       I forgot where it was actually on the window, but you could
       tell where something had entered into the back window.

Officer Austin testified that he saw ricochet marks on the victim’s car, and
there was a bullet hole in the rear passenger door.

        Officer Austin testified that he asked the victim who she believed shot
at her car, and she “said she had saw a figure in the back window, and she
swore to me at that point that she thought it was her . . . ex-boyfriend, [the
petitioner].” Officer Austin further testified that the victim “said that she
could see – recognized him, that she had been with him for a very long time
and that she recognized right off the bat it was him[.]” Officer Austin
testified that someone later approached them at the factory and said that they
believed that [the petitioner] was at work in the factory. He said that they
entered the gate and saw [the petitioner] walking across a breezeway, and
they made contact with him. Officer Austin noted that someone had also
advised them that [the petitioner] was not supposed to be on the property at
that time. [The petitioner] told police that he had been at someone else’s
house that night. Officer Austin was then advised by his supervisor to take
[the petitioner] into custody, and he was transported to jail. They did not find
a weapon in [the petitioner]’s possession.

       Ron Pugh is an investigator with the Major Crimes Unit of the Jackson
Police Department. He arrived at the Kellogg factory at approximately 5:30
                                      -3-
       to 6:00 a.m. on February 10, 2015. Investigator Pugh learned what happened
       from Officer Austin, and the officer took him to the victim. She was “visibly
       upset” and immediately began to tell Investigator Pugh that shots had been
       fired at her car. Investigator Pugh testified that he inspected the victim’s car
       and noted the “car had been shot.” He said that the back glass was knocked
       out, and there were a couple of bullet marks on the door. Investigator Pugh
       testified that no gun or shell casings were ever found, and no bullets were
       recovered from the vehicle. Investigator Pugh took a formal statement from
       the victim at the scene.

              Investigator Pugh was advised that the victim had identified the
       shooter as [the petitioner], her ex-boyfriend, and that he had been taken into
       custody after showing up at the factory. Investigator Pugh first saw [the
       petitioner] when [the petitioner] arrived at the police department at
       approximately 2:30 p.m. for an interview. Sergeant Brian Spencer was also
       present. Investigator Pugh advised [the petitioner] of his Miranda rights, and
       [the petitioner] signed a waiver. [The petitioner] then gave the following
       statement: “I wasn’t – it wasn’t supposed to happen like that at all. The car
       got shot at. No harm was meant toward her. It was just to scare her. I fired
       the gun. [The victim] wasn’t supposed to get hurt at all.”

             Rachelle Fjeldahl, a records keeper for Employment Pro, a staffing
       agency for the Kellogg plant, testified that [the petitioner] was employed by
       Employment Pro to work in the Kellogg factory. She said that he worked for
       Aldelano, which is a “partnership with Kellogg’s.” [The petitioner] was not
       scheduled to work at the factory on February 9-10, 2015.

             At the close of the State’s proof, a certified copy of a judgment from
       the Haywood County Circuit Court was entered showing that [the petitioner]
       had been convicted of aggravated robbery on May 16, 1996.

State v. Troy Lee Springfield, No. W2017-01013-CCA-R3-CD, 2019 WL 920312, at *1-2
(Tenn. Crim. App. Feb. 22, 2019), perm. app. denied (Tenn. June 21, 2019).

II. Post-Conviction Hearing

       The petitioner filed a timely pro se petition for post-conviction relief in which he
raised numerous claims, including an allegation of ineffective assistance of counsel. The
post-conviction court appointed counsel, but the petitioner filed an amended petition of his
own accord in which he, among other things, reiterated his claim of ineffective assistance
of counsel.
                                            -4-
       At the onset of the evidentiary hearing, the petitioner’s post-conviction counsel
notified the post-conviction court that he had subpoenaed Latoya Avant, an alleged alibi
witness, but it was counsel’s understanding she had not been served. Post-conviction
counsel said he had spoken to Ms. Avant on the phone and “[s]he said it wouldn’t be a
problem, but [he] didn’t trust that, so [he] sent a subpoena out[.]” The post-conviction
court noted the matter was set for a hearing the previous month, and post-conviction
counsel had requested the matter be reset because Ms. Avant was unable to attend that day
due to a personal matter. However, Ms. Avant had informed counsel she would accept
service for the next hearing date. Post-conviction counsel responded, “[Ms. Avant] told
me she would be here. I had my doubts, so I tried to subpoena her[,]” but he did not know
why she was not served. The court recalled the matter had been reset a number of times
and determined to proceed with the available witnesses and revisit the issue later.

        The petitioner’s trial counsel testified he was hired to represent the petitioner at the
trial stage in the matter.1 The petitioner had previously been represented by a public
defender, as well as another attorney who had represented him at the preliminary hearing.
Counsel reviewed the transcript of the preliminary hearing in the course of his
representation and noted Ms. Avant testified at the hearing. Ms. Avant was available to
testify at the petitioner’s trial, and counsel discussed with the petitioner the possibility of
her testifying. Counsel said the petitioner “was not very insistent upon using her,” and
counsel ultimately made the strategic decision not to call her.

        Trial counsel recalled the petitioner made a statement after his arrest in which he
said, “It wasn’t supposed to happen like that at all. The car got shot at. No harm was meant
toward her. It was just to scare her. I fired the gun. [The victim] wasn’t supposed to get
hurt at all.” In light of the petitioner’s statement, counsel believed he would “be taking
contrary positions” if he called Ms. Avant as an alibi witness. Counsel feared it would
raise credibility concerns and the jury “would turn on [the petitioner]” if they presented the
conflicting theories of defense of “I didn’t mean to hurt her” and alibi.

       Moreover, trial counsel thought the statement “could be used actually in [the
petitioner’s] favor. He was very remorseful. He . . . apologized for doing that. He testified
he had no intention of hurting her, which would, in my opinion, possibly negate the intent
requirement on the murder charge.” Counsel and the petitioner “discussed on numerous
occasions that this wasn’t a case of trying to win this thing, but possibly trying to mitigate
the damages.” Counsel believed the best course of action was to try “to knock this matter


1
 We limit our recitation of the testimony at the evidentiary hearing to that relevant to the petitioner’s issue
on appeal.
                                                    -5-
down” to an attempted voluntary manslaughter. The petitioner agreed with counsel’s
chosen trial strategy.

       Trial counsel also determined Ms. Avant had “some serious credibility issues[.]”
He remembered Ms. Avant had testified the petitioner was with her at 3:30 and 5:30 the
morning of the incident, but the petitioner “was taken by the police prior to 5:30 that
morning at Kellogg’s. If I’m not mistaken, he also advised the police officer that she had
driven him to Kellogg’s and let him out and then the officers, I believe, found his car on
the parking lot there at Kellogg’s.” Counsel said he spoke with Ms. Avant a number of
times and “never got the sense in talking with her that she was sincere about what she was
saying.” He also got the impression the prosecutor “would do serious harm to her on cross-
examination.”

       Trial counsel was further concerned that calling Ms. Avant as a witness would
“open[] the door, so to speak, to allow cross-examination with some of [the petitioner’s]
prior charges,” if Ms. Avant “started talking about what a nice fella and good guy he is[.]”
Counsel wanted the jury to believe what the petitioner said in his statement “that he had no
intention of hurting her, not harming her, he was just trying to scare her” and was afraid
“the jury would turn on him” if it learned about some of his prior convictions.

        After the conclusion of trial counsel’s testimony, the post-conviction court returned
to the issue of Ms. Avant’s failure to be at the hearing. The court noted Ms. Avant was
“not very reliable . . . if she says she’s going to be here, and then doesn’t show up.” The
court determined it was “not going to delay this any longer.”2 The petitioner chose not to
testify at the evidentiary hearing.

         The post-conviction court entered an order denying the petition, along with a letter
outlining the court’s reasoning and accrediting trial counsel’s testimony. The court noted
counsel testified that he and the petitioner discussed the State’s evidence and developed a
trial strategy and that counsel interviewed Ms. Avant as a potential alibi witness for the
defense and determined she was not a credible witness. Trial counsel determined “an alibi
defense was not a plausible defense since the [petitioner] had given a written statement to
the police admitting that he had in fact fired a gun at the victim[.]” The post-conviction
court also noted the petitioner’s failure to testify at the evidentiary hearing or call any
witnesses in support of his claims. The court concluded the services rendered by counsel
were within the range of competence and professional norms, and the petitioner failed to
show counsel’s performance was deficient or any alleged deficiency caused him prejudice.

2
  On appeal, the petitioner does not raise any issue concerning the post-conviction court’s decision not to
delay the matter in an attempt to secure Ms. Avant’s presence. However, even if Ms. Avant had testified,
such would have had no impact on this Court’s ultimate decision.
                                                   -6-
                                          Analysis

       The petitioner argues he received ineffective assistance of counsel because trial
counsel failed to follow his request to present an alibi defense through witness Latoya
Avant. The State insists the petitioner failed to meet his burden by not presenting Ms.
Avant at the post-conviction hearing. Furthermore, the State argues trial counsel made
“the deliberate and strategic decision not to call Ms. Avant as a witness because he felt she
would hurt, rather than benefit, the petitioner’s defense.” Upon our review, we agree the
petitioner has failed to meet the burden required of him and affirm the decision of the post-
conviction court.

        The petitioner bears the burden of proving his post-conviction factual allegations by
clear and convincing evidence. Tenn. Code Ann. § 40-30-110(f). The findings of fact
established at a post-conviction evidentiary hearing are conclusive on appeal unless the
evidence preponderates against them. Tidwell v. State, 922 S.W.2d 497, 500 (Tenn. 1996).
This Court will not reweigh or reevaluate evidence of purely factual issues. Henley v.
State, 960 S.W.2d 572, 578 (Tenn. 1997). However, appellate review of a trial court’s
application of the law to the facts is de novo, with no presumption of correctness. See Ruff
v. State, 978 S.W.2d 95, 96 (Tenn. 1998). The issue of ineffective assistance of counsel
presents mixed questions of fact and law. Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001).
Thus, this Court reviews the petitioner’s post-conviction allegations de novo, affording a
presumption of correctness only to the post-conviction court’s findings of fact. Id.; Burns
v. State, 6 S.W.3d 453, 461 (Tenn. 1999).

       To establish a claim of ineffective assistance of counsel, the petitioner must show
both that counsel’s performance was deficient and that counsel’s deficient performance
prejudiced the outcome of the proceedings. Strickland v. Washington, 466 U.S. 668, 687
(1984); State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (noting the standard
for determining ineffective assistance of counsel applied in federal cases is also applied in
Tennessee). The Strickland standard is a two-prong test:

       First, the defendant must show that counsel’s performance was deficient.
       This requires showing that counsel made errors so serious that counsel was
       not functioning as the “counsel” guaranteed the defendant by the Sixth
       Amendment. Second, the defendant must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the defendant of a fair trial, a trial whose
       result is reliable.

466 U.S. at 687. In order for a post-conviction petitioner to succeed, both prongs of the
Strickland test must be satisfied. Id. Thus, courts are not required to even “address both
                                             -7-
components of the inquiry if the defendant makes an insufficient showing on one.” Id.; see
also Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996) (stating that “a failure to prove
either deficiency or prejudice provides a sufficient basis to deny relief on the ineffective
assistance claim”).

        A petitioner proves a deficiency by showing “counsel’s acts or omissions were so
serious as to fall below an objective standard of reasonableness under prevailing
professional norms.” Goad, 938 S.W.2d at 369 (citing Strickland, 466 U.S. at 688; Baxter
v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)). The prejudice prong of the Strickland test is
satisfied when the petitioner shows there is a reasonable probability, or “a probability
sufficient to undermine confidence in the outcome,” that “but for counsel’s unprofessional
errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at
694. However, “[b]ecause of the difficulties inherent in making the evaluation, a court
must indulge a strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance; that is, the defendant must overcome the presumption
that, under the circumstances, the challenged action ‘might be considered sound trial
strategy.’” Id. at 689 (quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955)).

        Initially we note the petitioner failed to produce Ms. Avant, his alleged alibi witness,
at the post-conviction hearing and, thus, failed to establish prejudice. In order to succeed
on a claim that counsel did not properly investigate or call favorable witnesses at trial, a
petitioner must generally elicit favorable testimony from those witnesses at the evidentiary
hearing, as a post-conviction court may not speculate “on the question of . . . what
a witness’s testimony might have been if introduced” at trial. Black v. State, 794 S.W.2d
752, 757 (Tenn. Crim. App. 1990).

       Despite the petitioner’s failure to produce Ms. Avant as a witness, the petitioner’s
assertion that he requested trial counsel present an alibi defense through Ms. Avant is
contrary to counsel’s testimony at the evidentiary hearing that the petitioner “was not very
insistent upon using [Ms. Avant.]” Furthermore, trial counsel’s testimony, which was
accredited by the post-conviction court, shows counsel made a deliberate and strategic
decision not to present an alibi defense through Ms. Avant.

       Trial counsel spoke with Ms. Avant a number of times and determined she was not
a credible witness. He “never got the sense in talking with her that she was sincere about
what she was saying[,]” and he got the impression the prosecutor “would do serious harm
to her on cross examination.” Counsel was also concerned that calling Ms. Avant as a
witness could “open the door” to cross-examination about the petitioner’s prior
convictions, which would further cause him harm with the jury. Further, in light of the
petitioner’s statement to police admitting to firing the gun, counsel determined presenting
an alibi defense would be taking contrary positions and raise credibility concerns with the
                                             -8-
jury. Counsel believed, however, the petitioner’s statement could “possibly negate the
intent requirement on the murder charge.” After discussing with the petitioner, counsel
made the tactical decision to pursue a strategy of attempting to “mitigate the damages” by
trying “to knock this matter down” to attempted voluntary manslaughter. The petitioner
agreed with the strategy, and counsel successfully convinced the jury to convict the
petitioner of a significantly lesser offense, attempted voluntary manslaughter, than the
original charge, attempted first-degree murder. We discern no deficiency in counsel’s
performance.

       We need not reach the prejudice prong of the Strickland analysis because the record
readily shows trial counsel did not render deficient performance. However, even if counsel
called Ms. Avant as an alibi witness, there is no reasonable probability the outcome of the
proceeding would have been different. The victim identified the petitioner as the person
who shot at her vehicle, and the petitioner gave a statement to police admitting he fired the
gun. See Troy Lee Springfield, 2019 WL 920312, at *2.

                                        Conclusion

       Based on the foregoing authorities and reasoning, we affirm the judgment of the
post-conviction court.




                                              ____________________________________
                                              J. ROSS DYER, JUDGE




                                            -9-